DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art by the invention it pertains. Currently, the abstract discloses a retaining system and the components it includes, however the abstract does not describe an improvement to the art made by the retaining system. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18, 20-25, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caterpillar SARL WO 2016198376 (hereinafter “Caterpillar).
Regarding claim 16, Caterpillar discloses a retaining system (Abstract) for a rotation angle sensor assembly (Angle detection means, See Fig 6 and Paragraph 0018-0019) for retention on a work machine (hydraulic shovel-2), the rotation angle sensor assembly configured to detect an articulation angle at an articulated joint between two machine parts (Working arm-8 includes arm-20 and work tool-22), the retaining system comprising: a first retaining element (link piece-54) for coupling to a first of the two machine parts and comprising a rotation angle sensor (See Fig 3-6) of the rotation angle sensor assembly; and a second retaining element 
Regarding claim 18, Caterpillar discloses one of either the first or the second retaining elements comprises at least two retaining element parts interlocked to the other of the first or the second retaining elements (See Figs 5-6 and Paragraphs 0023-0025 which discloses the link pieces interlocked through coupling pins-56, coupling bosses-42, through-holes-74 and rims-76).
Regarding claim 20, Caterpillar discloses one of either the first or the second retaining elements is connected to a driver lever (rim-76). (See Fig 6)
Regarding claim 21, Caterpillar discloses the driver lever comprises a slot (through-hole-74). (See Fig 6)
Regarding claim 22, Caterpillar discloses a driver pin (projections-86) is guided in the slot on the driver lever, wherein the driver pin is configured to be coupled to one of the two machine parts. (Paragraph 0024)
Regarding claim 23, Caterpillar discloses the rotation angle sensor (magnetic detector-62) is configured to detect the rotation of the position encoder (magnet-60) element relative to the rotation angle sensor in a contactless manner. (Paragraph 0019-0021)
Regarding claim 24, Caterpillar discloses the rotation angle sensor comprises a Hall sensor, and the at least one corresponding position encoder element comprises a magnet. (Paragraph 0021)
Regarding claim 25, Caterpillar discloses a machine (hydraulic shovel-2) comprising: a retaining system (abstract) including: a rotation angle sensor assembly (angle detection means, See Fig 6 and paragraph 0018-0019) including a rotation angle sensor (magnetic detector-62) and a position encoder element (magnet-60), a first retaining element (link piece-54) coupled to the rotation angle sensor, and a second retaining element (second link piece-54) coupled to the position encoder element (side wall-34 retains the detector-62 on a cover member on each respective side), wherein the rotation angle sensor is configured to detect a rotation of the position encoder element relative to the rotation angle sensor (paragraph 0018-0020), wherein the first retaining element is configured to guide the rotation angle sensor via a guide positioned between the first retaining element and the second retaining element so as to be rotatable relative to the position encoder element on the second retaining element. (Paragraphs 0023-0025 disclose openings 85, which receive coupling pins 56,  and holes-74, which include a circular rim-76 that guides and rotates the respective senor components, See also Figs 5-7). (See Figs 3-8, Paragraph 0018-0025)
Regarding claim 28, Caterpillar discloses the retaining system (abstract) is positioned such that the rotation angle sensor assembly (angle detection means) detects the articulation angle between two machine parts (arm-20 and working tool-22). (Paragraph 0018-0019)
Regarding claim 29, Caterpillar discloses the retaining system (abstract) is positioned such that the rotation angle sensor assembly (angle detection means) is configured to detect an articulation angle at a hinge point to which kinematics elements are hinged, wherein the rotation angle sensor assembly is configured to convert an absolute articulation angle between two machine parts (arm-20 and working tool-22). (See Fig 3-7, Paragraphs 0018-0025)
Regarding claim 30, Caterpillar discloses the kinematics elements comprise drive and coupling members selected from the group of a hydraulic cylinder, a push rod, and a deflection lever (Figs 3-7 show drive and coupling devices that are in the form of hydraulic cylinders, push rods and deflection levers). (Paragraphs 0018-0025)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Caterpillar SARL WO 2016198376 (hereinafter “Caterpillar) in view of Ootake et al US20170059369.
Regarding claim 17, Caterpillar discloses the retaining system of claim 16.
However, Caterpillar fails to disclose one of either the first or the second retaining elements comprises a groove as the guide, while the other of the first or the second retaining 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the grove and projection design of Ootake into Caterpillar for the purpose of increasing protection of the device. The modification would decrease potential environmental factors from damaging the device and ensure the device does not move during operational use, which can cause measurement errors.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Caterpillar SARL WO 2016198376 (hereinafter “Caterpillar) in view of Sensopart Industriesensorik GMBH DE102014011078 (hereinafter “Sensopart”)
Regarding claim 19, Caterpillar discloses the retaining system of claim 18.
However, Caterpillar fails to disclose the retaining elements parts are half-shell shaped. Sensopart discloses the retaining elements parts (clamping disk-2) are half-shell shaped (ring-2a and surface-2b are half shells that are screwed together). (See Fig 3-6, Paragraphs 0048-0051) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the clamping disk design of Sensopart into Caterpillar for the purpose of increasing protection of the device. The modification would ensure the device does not move during operational use, which can cause measurement errors.

Claims 26-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Caterpillar SARL WO 2016198376 (hereinafter “Caterpillar) in view of Schwing GMBH DE102015108473 (hereinafter “Schwing”).
Regarding claim 26, Caterpillar discloses the machine according to claim 25.
However, Caterpillar fails to disclose a fold-out articulated mast including: a bogie that is rotatable about a vertical axis, and mast segments, wherein each of the mast segments are pivotably connected to an adjacent mast segment or the bogie via articulated joints, wherein the rotation angle sensor assembly is arranged to detect an articulation angle between two adjacent mast segments or between one mast segment and the bogie. Schwing discloses a fold-out articulated mast (folding mast-4) including: a bogie (bracket-3) that is rotatable about a vertical axis, and mast segments (arms-5-8), wherein each of the mast segments are pivotably connected to an adjacent mast segment or the bogie via articulated joints (paragraph 0022), wherein the rotation angle sensor assembly is arranged to detect an articulation angle between two adjacent mast segments or between one mast segment and the bogie (Paragraph 0023-0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Schwing into Caterpillar for the purpose of increasing protection of the device. The modification would ensure the joints are not over extending or bending more than a maximum amount that can cause damage or completely break the device.
Regarding claim 27, Caterpillar discloses rotation angle sensor assembly (angle detection means, See Fig 6 and paragraph 0018-0019)  is arranged to detect an articulation angle between a supporting side arm and the tool (tool-22).
However, Caterpillar fails to disclose a chassis; and a plurality of supporting side arms which are each arranged on the chassis and can be folded out, via an articulated joint, from a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Schwing into Caterpillar for the purpose of ensuring the device is supported properly prior to operational use. The modification would ensure a maximum weight or working condition is not exceeded during operational use.
Regarding claim 31, Caterpillar discloses the machine of claim 25.
However, Caterpillar fails to disclose a thick matter pump arranged on the machine. Schwing discloses  a thick matter pump arranged on the machine (concrete pump mounted on a truck). (Paragraph 0022)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Schwing into Caterpillar for the purpose of increasing protection of the device. The modification would ensure the joints are not over extending or bending more than a maximum amount that can cause damage or completely break the device.

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855